Order entered November 17, 2014




                                                       In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                              No. 05-14-00907-CR

                               ADRIAN GERARDO FLORES, Appellant

                                                          V.

                                    THE STATE OF TEXAS, Appellee

                           On Appeal from the 194th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F11-62554-M

                                                     ORDER
         The Court REINSTATES the appeal.

         On October 30, 2014, we ordered the trial court to make findings regarding why the reporter’s record has

not been filed. On November 13, 2014, we received a copy of the trial court’s September 26, 2014 order allowing

appellant to withdraw his guilty plea and setting the case for trial.   Accordingly, there is no longer an appealable

order in place. We will dismiss the appeal in due course.

                                                                /s/      ADA BROWN
                                                                         JUSTICE